Name: 86/661/EEC: Council Decision of 22 December 1986 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Economic Community and the Republic of Finland concerning trade in certain wines and spirituous beverages
 Type: Decision
 Subject Matter: tariff policy;  beverages and sugar;  Europe;  international affairs;  European construction;  international trade
 Date Published: 1986-12-31

 Avis juridique important|31986D066186/661/EEC: Council Decision of 22 December 1986 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Economic Community and the Republic of Finland concerning trade in certain wines and spirituous beverages Official Journal L 383 , 31/12/1986 P. 0046 - 0046COUNCIL DECISIONof 22 December 1986on the conclusion of an Agreement in the form of an Exchange of Letters between the European Economic Community and the Republic of Finland concerning trade in certain wines and spirituous beverages(86/661/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas, under the Agreement between the European Economic Community and the Republic of Finland (1) signed on 5 October 1973, the two Contracting Parties undertake to promote the expansion of reciprocal trade; Whereas it is in the interests of the Community on the one hand, and of the Republic of Finland, on the other, to encourage, through reciprocal tariff concessions, trade in certain spirituous beverages; Whereas the Commission has held negotiations on this subject with the Government of the Republic of Finland and whereas those negotiations have given rise to an Agreement, HAS DECIDED AS FOLLOWS: Article 1The Agreement in the form of an Exchange of Letters between the European Economic Community and the Republic of Finland concerning trade in certain wines and spirituous beverages is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2The President of the Council is hereby authorized to designate the person empowered to sign the Agreement in order to bind the Community. Done at Brussels, 22 December 1986. For the CouncilThe PresidentG. SHAWEWG:L383UMBE21.95FF: 7UEN; SETUP: 01; Hoehe: 344 mm; 45 Zeilen; 1743 Zeichen; Bediener: MARK Pr.: C; Kunde: ................................ (1) OJ N ° L 328, 28. 11. 1973, p. 1.